 

Case 2:20-cr-00023-Z-BR Document 40 Filed 10/14/20 Page PORTHPayeiIDTLOST OF TEXAS

IN THE UNITED STATES DISTRICT COUR]

U.S. DISTRICT COURT ‘|
|
|
|

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

AMARILLO DIVISION
CLERK, U.S. DISTRICT coRRt
UNITED STATES OF AMERICA § By aye
§ Deputy
Plaintiff, §
§
v. § 2:20-CR-23-Z-BR-(1)
§
VICTOR ANDAZOLA VILLALVA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 28, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Victor Andazola Villalva filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Victor Andazola Villalva was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Victor Andazola Villalva; and ADJUDGES Defendant Victor Andazola
Villalva guilty of Count One of the Superseding Information in violation of 18 U.S.C. § 4. Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

MATPHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

SO ORDERED, October /‘7_, 2020.

 
